ANSTEAD, Judge,
concurring specially.
I concur in the reversal because I believe the facts of this case present a unique situation as to the child’s status on the property of the appellee. The trial court decided that the child was a trespasser and that the appellee had not been shown to have breached the only duty owed to a trespasser, that of avoiding wilful or wanton acts against the trespasser. The record is not totally clear as to the facts. However, it appears that a piece of F.P. & L. equipment was placed between two homes in an area where children, like the minor plaintiff, were free to come and go. This circumstance contrasts sharply with the ordinary situation where status on a defendant’s property is clear-cut and may control. Hence, I agree with the majority in concluding that the facts as presented in the record to date appear to create a factual issue as to the child’s status.